GROSSCUP, District Judge
(after stating the facts as above). The defendant’s car coupler is almost an exact copy of the coupler described in this patent. It was not seriously questioned at the argument that, if the patent be valid, the defendant’s coupler is an infringement. The complainant’s device is not claimed to be a foundation invention. Oar couplers, embodying its general conception, were in use many years previously. The inventive faculty has been especially fertile in this held, — so much so, that minute classification has taken place. The complainant’s device falls within what is known as the “Twin Jaw,” or “Janney,” class. But though many inventions in this field have been offered to the public, few have been chosen. The vast majority have been found to be impracticable. The want, indeed, was a difficult one to fill. It required a coupler which could be depended upon to automatically lock with precision and certainty when the cars came together; which could be easily and instanfly unlocked from the side of the car; which would remain locked under all the various movements and strains to which it was exposed; which would relieve the shock of contact without sacrificing the stability of the lock or impairing it; and which would be simple in its construction and inevitable in its operation, and hold until intentionally released.
The advance claimed for this patent over its predecessors resides in the effect produced by the offset, c, and the spring, a'. It. is claimed that these two features result in flexibility of connection, and in a responsiveness that is almost instantaneous. It is true that the recess is found, in some degree, in some of the preceding patents. It is true, also, that, in some of the previous patents, a spring has been used to reinforce gravity. But no patent called to my attention discloses such recess, spring, and latch, in the same relation to each other, as the patent under consideration embodies. Success or failure in mechanical devices, requiring such nice adjustment, and subjected to so many contrary influences, may depend upon some apparently trifling alteration in the structure; but, if the required alteration has gone unheeded, through years of constant demand for its disclosure, I can sec no reason why the person fortunad; enough to finally hit upon it should not be given the benefits of an inventor. Retrospectively, the alteration may seem simple, such as any mechanic would have suggested; but the fact remains that, prospectively, it remained, even in the face of a. strong demand, securely concealed. The court that, after the fact, pronounces such an alteration, under such circumstances, too simule to hi; invention, mistakenly sets its own powers of apprehension above the apprehension of the whole of that portion of the inventive world that *132has been, for so'long a time, giving its attention to the want in band.
It is admitted that, in the character of coupler under consideration, until a spring appeared reinforcing the action of gravity upon the latch, the coupler fell considerably short of success. The previous letters issued to Hinson, called to my attention at argument, failed precisely at this point. Gravity, unaided, is in a degree inert and sluggish. The insertion of the spring gave greater alertness and responsiveness to the latch. In this difference, though slight, may be found the source of the present coupler’s qualities for success. This view is reinforced by the fact that, though many of the preceding patents are open to the defendant for use, he chose to use a coupler embodying these so-called trivial advances found in the complainant’s patents. He thus unconsciously testifies to the superiority of the complainant’s coupler, — a superiority that must be due to those qualities in which it differs from its predecessors.
On the whole case I am. of the opinion that the complainant’s combination is a true mechanical organization, and that it includes features that are a patentable advance upon the preceding art. The usual decree for an injunction and accounting may be entered.